Title: To George Washington from Robert Stewart, 23 July 1756
From: Stewart, Robert
To: Washington, George



Sir
Maidstone July 23rd 1756

Your favours of yesterday Covering the Plan of a Fort to be Erected between Sleepy Creek & Berwick’s I just now had the pleasure of receiving, with which I’m extremely delighted all but the Gate that I conceive to be too narrow as it will not receive even a Cart which would make the Reception of any Quantity of Stores quite dilatory but this (if you think proper) might be easily remedied by adding 2 ftt to it’s wideth which would lessen each of the Guard Rooms 12 Inches, But in this I may probably be in an Error as you may not intend it for a Receptacle of that Kind The Plan is Drawn in such an exact, particular & conspicuous manner that I’m under no apprehensions of committing mistakes.
The Tools will be dispos’d off & employ’d agreeable to your orders but unerring Experience has convinc’d us that we can neither Buy Hire or Borrow any from the Country people and as there’s a few things omitted without which we cannot possibly carry on the Works I have Inclos’d you a List of them & doubt not but you’ll be Pleas’d to give orders for their being immediatly sent us—I shall not make choice of the Ground (which I apprehend to be of great Importance) nor indeed undertake any thing of the least Importance without the advice & approbation of the Officers as their concurring in opinion is one of the best defences I can have in case of any thing’s miscarring for which I have not a positive Order. I fear that our Essays towards Expediting a Work to wch we are all Strangers, the Inconveniencies we may be Subjected to by frequent alarums,

Sickness, bad weather being at a distance from Inhabitants and several unfor’seen accidents concurring in preventing it’s being carried on with that Expedition that might be expected however this you may absolutely rely on that doing every thing for the best & thereby gaining approbation will be the constant Object of my Care and ambition.
From the best Intelligence I can get (to procure wch I have taken all imaginable pains) I think there’s only small Detachd Parties of the Enemy come into this Neighbourhood to harrass and disturb the people in their Harvest nor do I beleive that any of them have cross’d into Virga as I have had Parties constantly out since the 1st alarum without discovering so much as any Tracks It gives me infinite Pleasure that your Orders were put in Execution before they came to hand I Detach’d Lieut. Gist up Sleepy Creek to Strengthen and take the Command of the Party that’s Covering the reapers that way who I’m inform’d will finish their Harvest by tomorrow night—A few Women & Children are come into this place but all the Men on this side the River keep at their Plantations and seem quite satisfied with the Steps taken for their Protection—You may depend on my giving you the Earliest Intelligence of every Material occurrence this way.
When you think proper to send us our Marching Orders (which I hope will be soon) I beg you’ll give orders for our being supplied with Provisions Mr Ross will supply us with Flower & Deliver it at Fort Fredrick[.] was the Assistant-Commissary at this place Order’d to move up with us it would save a great deal of an Officer’s time’s being spent in an affairs in which an Officer is suppos’d to know nothing off and which no Officer would willing undertake, as well as save Money to the Country.
The Detachment is a little discourag’d at the thoughts of Marching without a Surgeon & Medicines at a Season & to a Place that Sickness & Action may be expected (at least not improble) and as no Doctor will be near us many Lives may lost that a small assistance from art might easely preserve And to send our Sick or Wounded to so great a distance as Winchester would inevitably be productive of the worst Consequences not to mention the vast Danger of sendg them without a Guard which our small numbers would not admit off. To prevent

those almost certain Evils would you be Pleas’d to order the Surgeon that now attends us some small matter to which the Officers and Men would chearfully contribute and to order us a small Assortment of Medicines from the Grand Hospital or give us Liberty to take them from here This freedom I hope you’ll the more readily forgive as it proceeds from my concern in what the Detachment is so nearly interrested in. I am With Respect Sir Your Mo: Obedient humble servant

Robert Stewart


Severals of our Men have got the Flux & I fear it will spread.

